UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2220



ANTHONY ELOR OKOSUN,

                                                           Petitioner,

          versus


TOM RIDGE; RICHARD CATERISANO;       ALBERTO   R.
GONZALES, Attorney General,

                                                          Respondents.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-469-818)


Submitted:   April 29, 2005                    Decided:   May 25, 2005


Before LUTTIG, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John E. Gallagher, Catonsville, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, James A. Hunolt, Senior
Litigation Counsel, Louis M. Fischer, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Anthony Elor Okosun, a native and citizen of Nigeria,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) affirming the immigration judge’s order denying

his applications for asylum, withholding of removal, and protection

under the Convention Against Torture.

           In   his   petition    for    review,   Okosun    challenges   the

immigration judge’s determination that he failed to establish his

eligibility for asylum.      To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence   he   presented   was   so     compelling   that    no   reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                  We have

reviewed the evidence of record and conclude that Okosun fails to

show that the evidence compels a contrary result.            Accordingly, we

cannot grant the relief that he seeks.

           Additionally, we uphold the immigration judge’s denial of

Okosun’s request for withholding of removal.          “Because the burden

of proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).          Because Okosun fails to show that




                                   - 2 -
he is eligible for asylum, he cannot meet the higher standard for

withholding of removal.

          We also find that Okosun fails to meet the standard for

relief under the Convention Against Torture.             To obtain such

relief, an applicant must establish that “it is more likely than

not that he or she would be tortured if removed to the proposed

country of removal.”     8 C.F.R. § 1208.16(c)(2) (2004).         We find

that Okosun fails to make the requisite showing.

          Accordingly,    we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED




                                 - 3 -